[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] April 14, 2010 VIA EDGARLINK Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Investment Securities Funds 0000842790 April 14, 2010 Fidelity Advisor SeriesVII 0000315700 March 26, 2010 Prudential Jennison 20/20 Focus Fund 0001052118 March 30, 2010 Wells Fargo Funds Trust 0001081400 April 5, 2010 To the extent necessary, these filings are incorporated herein by reference. Sincerely, AMY J.
